     Case 3:21-cr-02202-JLS Document 26 Filed 09/01/21 PageID.53 Page 1 of 1



 1

 2                       UNITED STATES DISTRICT COURT
 3                    SOUTHERN DISTRICT OF CALIFORNIA
 4
                       HONORABLE JANIS L. SAMMARTINO

 5                                            ) Criminal Case: 21-cr-02202-JLS
     UNITED STATES OF AMERICA,
                                              )
 6                                            )
                  Plaintiff,
                                              ) ORDER ON JOINT MOTION TO
 7                                            ) CONTINUE MOTION HEARING
           vs.                                )
 8                                            )
     JOSE ARMANDO GALAVIZ-                    )
 9                                            )
     LANGER(1), and                           )
10   ELIZAMA GALAVIZ LANGER (2),              )
                                              )
11
                        Defendants.
12

13
           Pursuant to joint motion and good cause appearing, IT IS HEREBY
14
     ORDERED that the motion hearing/trial setting is continued from September 3,
15
     2021 at 1:30 p.m. to September 24, 2021 at 1:30 p.m.
16
           For reasons stated in paragraph 3 of the joint motion, incorporated by
17
     reference herein, the Court finds the ends of justice served by granting the
18
     requested continuance outweigh the best interest of the public and defendants in
19
     a speedy trial. The Court has considered the parties’ exercise of due diligence in
20
     making this determination. Accordingly, IT IS FURTHER ORDERED that
21
     the period of delay from the from September 3, 2021 at 1:30 p.m. to September
22
     24, 2021 at 1:30 p.m. be excluded under the Speedy Trial Act, 18 U.S.C. § 3161.
23
           IT IS SO ORDERED.
24   Dated: September 1, 2021
25

26
27

28

                                             1
